Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, drawn to claims 37-41, 43, 44, 49-51, and 53 in the reply filed on November 4, 2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-41, 43, 44, 49-51, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-23 of U.S. Patent No. 10,682,130. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose a surgical system that comprises an access port configured for percutaneous insertion into a patient to define a channel to a surgical site, the access port having a unitary access port body, wherein the access port is coupled to the anchor such that a longitudinal axis of the access port and a longitudinal axis of the anchor are non-coaxial, and wherein the access port is coupled to the anchor by a linkage that is pivotable and selectively lockable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-41, 43, 44, 49-51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/01535952 to Larson in view of U.S. Patent No. 6,663,563 to Sharratt.
As to Claim 37, Larson discloses a surgical system (Fig. 1B, [0084-0085, 0091]). The system comprises an access port (150) configured for percutaneous insertion into a patient to define a channel to a surgical site [0082], an extension tower (130) configured to couple to an implant (110) in the spine of a patient, and a linkage (122) having a first connection (152 within 122, [0088]) to receive the access port, a second connection (120) to receive to the extension tower [0091-0092], and, wherein the linkage is selectively lockable to lock a position of the access port relative to the extension tower [0085].
As to Claim 40, Larson discloses a surgical system wherein the first connection (152 within 122, [0088]) is configured to lock to the access port (150, [0088-0089]) and the second connection (120) is configured to lock to the extension tower independently of one another [0085, 0091-0092].
As to Claim 41, Larson discloses a surgical system wherein the first connection is configured to removably receive the access port (152 received within 122) and the second connection is configured to removably receive the extension tower (130 received within 120, Fig. 1B). 
As to Claim 43, Larson discloses a surgical system wherein a longitudinal axis of the access port (150) is non-coaxial with a longitudinal axis of the extension tower (130, angle between 150 and 130 seen in Fig. 1B).  
As to Claim 44, Larson discloses a surgical system wherein a longitudinal axis of the access port (150) is obliquely angled with respect to a longitudinal axis of the extension tower (130, angle adjustment described in [0085]).  
As to Claim 50, Larson discloses a surgical system wherein the linkage is configured to pivot relative to the access port (via 152 and 122, [0088-0089]).
As to Claim 51, Larson discloses a surgical system wherein the linkage is coupled to the extension tower via a sleeve (120,[0091-0093]) disposed about an outer circumference of the extension tower (Fig. 1B).
As to Claim 53, Larson discloses a surgical system wherein the access port (150) is unitary [0082],
As to Claims 37, Larson discloses the claimed invention except for a plurality of rigid segments extending therebetween, wherein the plurality of rigid segments of the linkage includes a first rigid segment pivotably coupled to a second rigid segment, wherein the first rigid segment includes the first connection at a distal end thereof and the second rigid segment includes the second connection at a distal end thereof, further comprising a knob disposed in the linkage  to lock the position of the access port relative to the extension tower.  
Sharratt discloses a surgical system including a linkage (40, Col. 2, Lines 61-67 – Col. 3, Lines 1-9) including a plurality of rigid segments (46) extending between surgical components (12, 30, Fig. 1) that are selectively lockable to lock a position of the access port relative to the extension tower (Col. 2, Lines 52-60). The plurality of rigid segments (46) of the linkage includes a first rigid segment pivotably coupled (via 48) to a second rigid segment (Col. 2, Lines 61-67 - Col. 3, Lines 1-10). The first rigid segment (46) includes the first connection at a distal end thereof (near 36, Fig. 1) and the second rigid segment (46) includes the second connection at a distal end thereof (near 202, Fig. 1). The system further comprises a knob (100) disposed in the linkage (at 42 of 40, Fig. 2) to lock the position of the first (12) and second (30) surgical components (Col. 3, Lines 23-65) in order to in order to allow for flexible adjustment between members while providing for locking in a preferred position (Col. 2, Lines 52-67 – Col. 3, Lines 1-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical system of Larson with the rigid segment modification of Sharratt in order to allow for flexible adjustment between members while providing for locking in a preferred position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775